DETAILED ACTION
Claims 29 – 40 of U.S. Application No. 16756053 filed on 04/14/2020 are presented for examination. Claims 1 – 28 are cancelled, and claims 41 – 48 are withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 03/07/2022 is acknowledged.
Claims 41 – 48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/07/2022.
Claim Objections
Claim 32 objected to because of the following informalities:  the recitation “…PVDF, PVDF,…” in claim 32 is repeated.  Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the second contact charging member shows a flat contact side with at least one of submicronic and nanostructures” as in claim 36 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 29 – 30, 32 - 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li Zetang et al. (WO 2014086144; Hereinafter, “Li”).
Regarding claim 29: Li discloses a contact charging member (2) for a triboelectric generator (“friction generator”; abstract, line 1), comprising: 
a contact layer (2) with a contact side (the side having pores 4) and a back side (the side in contact with layer 1), made of a dielectric material (polymer layer, abstract, line 3) that has a triboelectric series rating indicating a propensity to exchange electrons due to a contacting event (PVDF; page 1 of the attached English translation); and 

    PNG
    media_image1.png
    534
    1415
    media_image1.png
    Greyscale

an electrode layer (1) disposed along the back side (fig. 2) of the contact layer (2); wherein 
the contact side (the side having pores 4) of the contact layer (2) is patterned (fig. 1 - 3) so as to show a series of cavities (4), each with an opening and a bottom (annotated fig. 2 above) that is flexible (PVDF is flexible material) such as to elastically deform up to the opening (when rubbed against layer 3 in the known manner with triboelectric generators).
Regarding  claim 30/29: Li discloses the limitations of claim 29 and further discloses that the cavities (4) show at least one of the following shapes: circular (fig.  showing a circular cavities), hexagonal, rectangular.
Regarding claim 32/29: Li discloses the limitations of claim 29 and further discloses that the dielectric material of the contact layer is a thermoplastic selected from the group consisting of fluorocarbon like PTFE, PFA, FEP, PVDF (PVDF; page 1 of the attached English translation) , PVDF, and trFE, polyetheretherketones PEEK, polyetherketones PEK, polyimides PI, polyamideimides PAI, polyamides PA, polyethylenes PE, Polyethylene terephthalate PET Mylar, polyethersulfones PES, polyphenylene sulphides PPS, fluorinated ethylene propylene FEP or polyimide PI.
Regarding claim 33/29: Li discloses the limitations of claim 29 and further discloses that the cavities (4) show an average radius a that is at least one of less than or equal to 2mm (10-100nm; page 1 of the attached English translation) and greater than or equal to 0.5mm.

    PNG
    media_image2.png
    66
    1070
    media_image2.png
    Greyscale

Regarding claim 34/29: Li discloses the limitations of claim 29 and further discloses that the cavities show (4) a constant depth that is at least one of greater than 50pm (4-50 µm) and less than 140pm.
Regarding claim 35: Li discloses a triboelectric generator (“friction generator”; abstract, line 1) comprising: 
a first contact charging member (1, and 2) comprising a contact layer (2) with a contact side (having pores 4) and a back side (contacting electrode 1), made of a dielectric material (PVDF) that has a triboelectric series rating indicating a propensity to exchange electrons due to a contacting event (PVDF is on the triboelectric list), and an electrode layer (1) disposed along the back side of the contact layer (2); 
a second contact charging member (3) comprising a contact layer (31) with a contact side (facing layer 2) and a back side (in contact with 32), made of a dielectric material (PVC) that has a triboelectric series rating indicating a propensity to exchange electrons due to a contacting event (PVC is on the triboelectric series), and an electrode layer (32) disposed along the back side of the contact layer (31); wherein 

    PNG
    media_image1.png
    534
    1415
    media_image1.png
    Greyscale

the first and second contact charging members (1-3) have their contact sides (2, and 31) in front of each other and are configured to allow at least one of a pressing and sliding (friction with is caused by sliding) contact between the contact sides; wherein 
the contact side (2) of the first contact layer (1-2) is patterned (having pores 4) so as to show a series of cavities (4), each with an opening and a bottom (the annotated fig. 2 above) that is flexible (since Is made of PVDF) such as to elastically deform (due to friction contact) up to the opening (the entire elastic layer 2 gets deformed).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Wang et al. (US 20140246950; Hereinafter, “Wang”).
Regarding claim 36/35: Li discloses the limitations of claim 35 but does not disclose that the second contact charging member shows a flat contact side with at least one of submicronic and nanostructures.
Wang discloses that the second contact charging member shows a flat contact side with at least one of submicronic and nanostructures (claim 12).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the triboelectric generator of Li with the second contact charging member shows a flat contact side with at least one of submicronic and nanostructures as disclosed by Wang to increase the surface of the contact embers thus to increase the generated power.
Allowable Subject Matter
Claims 31, 37-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 31/29: the limitations “wherein the back side is patterned in negative and in correspondence with the contact side” in the combination as claimed are neither anticipated nor obvious over the prior arts in record.
Regarding claim 37/35: the limitations “wherein the dielectric material of the first contact charging member is fluorinated ethylene propylene FEP, the contact side of the member showing a super hydrophobic behaviour, and the dielectric material of the second contact charging member is polyimide PI, the contact side of the member showing a super hydrophilic behaviour.” in the combination as claimed are neither anticipated nor obvious over the prior arts in record.
Regarding claim 38/35: the limitations “wherein the dielectric material of the first contact charging member is fluorinated ethylene propylene FEP, the contact side of the member showing a super hydrophobic behaviour, and the dielectric material of the second contact charging member is polyimide PI, the contact side of the member showing a super hydrophilic behaviour.” in the combination as claimed are neither anticipated nor obvious over the prior arts in record.
Claims 39-40 would be allowable for depending on claim 38.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2832